DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 08, 2021 has been entered.
Claims 1- 13 and 17-20 are allowed.  Because all claims 6, 8 and 9 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 28, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



				REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 1 is that the prior art of record does not teach a sheet correcting device having a plurality of curved surface members disposed along a conveyance direction of the sheet to deform a sheet along the curved surfaces, a belt pair including a first belt and a second belt to sandwich the sheet between the first belt and the second belt to convey the sheet in the conveyance direction; a plurality of pressing member  groups disposed facing the curved surfaces of the plurality of curved surface members via the belt pair, to press the belt pair against the curved surfaces of the plurality of curved surface members and a heater to heat the sheet that is deformed by the curved surfaces of the plurality of curved surface members and each of the plurality of pressing member groups including a first pressing member to press the belt pair against one of the curved surfaces and a second pressing member separate from the first pressing member and disposed adjacent to and upstream from the first pressing member of a corresponding pressing member group in the conveyance direction to press the belt pair against another of the curved surfaces, wherein the first belt and the second belt are disposed to sandwich the sheet from the second pressing member of a first pressing member group to first pressing member of the first pressing member group,2 Application No. 16/18 1,626wherein the first belt and the second belt are disposed to sandwich the sheet from the second pressing member of a second pressing member group to a first pressing member of the second pressing member group, and that the first pressing member of the first pressing member group and the second pressing member of the second pressing member group press the belt pair against a same one of the plurality of curved surfaces as argued by applicant (Remarks, page 9, first and second paragraphs).
Ishino, Yagi et al., Okuda, Kajiyama and Ikeda et al. disclose art in a sheet correcting device having a plurality of curved surface members including curved surfaces to deform a sheet along the curved surfaces, a belt pair including a first belt and a second belt to sandwich the sheet between the first belt and the second belt to convey the sheet in the conveyance direction,  a plurality of pressing member  groups that  press the belt pair against the curved surfaces of the plurality of curved surface members and a heater to heat the sheet that is deformed by the curved surface of the plurality of the curved surface member, but do not teach the first pressing member of the first pressing member group and the second pressing member of the second pressing member group press the belt pair against a same one of the plurality of curved surfaces as argued by applicant (Remarks, page 9, first and second paragraphs).  
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Anthony H Nguyen/
Primary Examiner, Art Unit 2853